Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 16 and 18-19 are cancelled, and claims 1-3, 6-14, and 17 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed April 5, 2022. 

REASONS FOR ALLOWANCE
Claims 1-3, 6-14, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As previously stated in the last Office Action, no prior art was found to teach the limitation of claims 1 and 17 “wherein the clavicular contact portion connects the emission surface to the offset surface, the clavicular contact portion being connected to the offset surface by forming a quarter hollow so as to follow the curve of a clavicle of the individual”. 
The closest prior art found to teach this limitation is Whitney et al. (US 5396891 A, published March 14, 1995), which talks about the device seating a bone (which can be a clavicle) in the curve channel 71, where the clavicle contact portion is equated to contact buttons 61, and the emission surface is equated to transducers 11 and 12 (Fig. 5 and 7; see col. 4, lines 17-19 — “The bone may be any of a wide variety of bones, including, but not limited to, radius, ulna, third metacarpal, patella, clavicle...”; see col. 6, lines 54-56 — “The rear of the device includes a curved channel 71 adapted to receive the pertinent body part 14 of the vertebrate subject... The transducers 11 and 12 of FIG. 1 are mounted in a block 13 that is spring loaded in the housing 41 to permit the transducers to be seated as close as possible to the bone 142 with a known and repeatable contact force on the body part 14. Proper seating of the transducers is further assured by the use of four contact buttons 61 mounted in pairs on opposite sides of the channel.”). 
Whitney doesn’t explicitly teach the curve channel 71 is getting its curve from the contact buttons 61 (clavicle contact portion) connecting the transducers 11 and 12 (emission surface) to an offset surface, and Whitney doesn’t explicitly teach where the curve of curve channel 71 is a quarter hollow curve, which are novel features of the application (see Fig. 4A and 4B of the application).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793